Title: From Benjamin Franklin to James Lovell, 21 December 1777
From: Franklin, Benjamin
To: Lovell, James


Sir,
Paris Decr. 21. 1777.
I see in a Vote of Congress shown me by Capt. Franval, that Mr. Deane is disown’d in some of his Agreements with Officers. I, who am upon the Spot, and know the infinite Difficulty of resisting the powerful Solicitations here of Great Men, who if disobliged might have it in their Power to obstruct the Supplies he was then obtaining, do not wonder, that being then a Stranger to the People and unacquainted with the Language he was at first prevail’d on to make some such Agreements, when all were recommended, as they always are, as Officiers experimentés, braves comme leur Epées, plein de Courage, de talents, et de Zele pour notre Cause &c. &c. in short mere Caesars, each of whom would be an invaluable Acquisition to America. You can have no Conception how we are still beseiged and worried on this Head, our Time cut to Pieces by personal Applications besides those contain’d in dozens of Letters by every Post, which are so generally refused, that scarce one in an hundred obtains from us a simple Recommendation to Civilities. I hope therefore that favourable Allowance will be made to my worthy Colleague, on Account of his Situation at the time, as he has long since corrected that Mistake, and daily approves himself to my certain Knowledge an able, faithful, active, and extreamly useful Servant of the Publick. A Testimony I think it my Duty to take this Occasion of giving to his Merit, unasked, as, considering my great Age I may probably not live to give it personally in Congress, and I perceive he has Enemies.
You will see the general News in the Papers. In particular I can only say at present that our Affairs go well here: and that I am with much Respect, Sir, Your most obedient humble Servant
B Franklin
J. Lovell Esqr
 
Notation: Letter from B Franklin Paris 21. December 1777 read 20 June 1778.
